Opinion,
Mr. Justice Stebbett :
In August, 1885, appellee held two judgments against J. W. Sausaman on the first of which an execution was issued and *93levied on defendant’s real estate. On same day an attachment execution was issued and served on appellant, who in answer admitted that, as executor of an estate then in process of settlement, he had funds in the distribution of which defendant would be entitled to participate, to the extent of about $90, on final settlement of the estate. No further action was then taken on the attachment, but the real estate levied on as above stated was shortly afterwards sold by the sheriff and the proceeds applied to payment in full of debt, interest and cost of the judgment, on which both execution processes were issued, and the residue of $265.01 to the other or second judgment, on account. The money, thus rightly appropriated by the sheriff, first to the costs, and then to the judgments, as first lions, in the order of their priority, was received by appellee, plaintiff in the executions, without objection. Some months after-wards appellant filed his account as executor, and, after the same was confirmed, paid Sausaman $119.14, the distributive share to which he was entitled. This he appears to have done in good faith, believing that payment of the judgment and costs was a satisfaction thereof in equity as well as in law, and of course an end of all proceedings thereon.
Some ten days after Sausaman’s distributive share was thus paid, appellee issued an attachment execution on the second judgment, and appellant having been served as garnishee answered according to the facts, saying among other things, that the judgment on which the first attachment issued having been fully paid and satisfied, and Sausaman being entitled to his distributive share of the balance in his hands, he did on June 1, 1886, after confirmation of his account, pay the same, so that there is now nothing in his hands, etc. Without undertaking to controvert any of the facts set forth in the answers of the garnishee, the plaintiff below insisted on judgment against him, and the court, being of opinion “ that the fund in garnishee’s hands was bound by the first attachment and so continued notwithstanding the judgment upon which it issued, may have been satisfied inlaw,” judgment was accordingly entered against him, on his answers, for $119.14 in the first attachment, but to be applied, when paid, to the second judgment, as a credit thereon and in satisfaction of both attachment executions, etc.
Without questioning the correctness of the equitable principle *94invoked by the learned judge in support of that conclusion, we think it is inapplicable to the undisputed facts in this ease. ' In the first place, it does not appear there was any other creditor than the plaintiff in the two judgments and hence there could be no equities to adjust between different lien creditors of a common debtor; and in the next place the payment and consequent satisfaction of the first judgment resulted, directly from appellee’s own voluntary act. He proceeded and sold defendant’s real estate and out of the proceeds accepted payment in full of the judgment, debt, interest and costs. This was an equitable as well as a legal satisfaction of the judgment and processes issued for the collection thereof. It was as full and complete satisfaction as if he had accepted payment in cash from Sausaman himself and acknowledged the same on the record. On what principle of equity, the judgment, under such circumstances, could have been kept alive for the benefit of the plaintiff, it is impossible to conceive.
If he had first prosecuted the attachment to a successful termination, and afterwards sold his debtor’s real estate, he might have enjoyed the benefit of the former as well as the lien" on the latter; but he elected to exhaust the real estate first, and applied the. proceeds to payment and satisfaction of the judgment. This left nothing to support the attachment. The debt, for the collection of which it was issued, was fully satisfied, the fund which theretofore had been bound by it in the hands of appellant was at once released from its grasp, and while so freed it was paid to the party entitled to receive it. There was therefore nothing, actually or constructively, in appellant’s hands on which the second attachment could operate. In view of the undisputed facts, as they appear on the record, the court erred in entering the judgment.
Judgment reversed.